186 F.2d 717
UNITED STATES of America ex rel. Francesco MASTRAPASQUA,Relator-Appellant,v.Edward J. SHAUGHNESSY, District Director ofRelator-Appellant,v.Edward J. SHAUGHNESSY, District Director of Immigration andNaturalization, Respondent-Appellee.
No. 192, Docket 21951.
United States Court of Appeals Second Circuit.
Feb. 15, 1951.

Charles Graff, New York City, for relator-appellant.
Irving H. Saypol, U.S. Atty., New York City (William J. Sexton, Asst. United States Atty., New York City, of counsel), for respondent-appellee.
PER CURIAM.


1
Order affirmed in open court.